              CASE 0:17-cv-04359-JRT-LIB Doc. 86 Filed 11/17/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MINNESOTA



NITRIDE SEMICONDUCTORS                           Civil Action No. 17-cv-4359 (JRT/LIB)
CO., LTD.,

                           Plaintiff,

         v.

DIGI-KEY CORPORATION
D/B/A DIGI-KEY
ELECTRONICS,

                           Defendant.


                                 NOTICE OF WITHDRAWAL

         Pursuant to Rule 83.7(b) of the Local Rules of the United States District

Court for the District of Minnesota, the undersigned attorneys notify the Court

and counsel that Katherine A. Moerke is withdrawing from representation of

Defendant Digi-Key Corporation d/b/a Digi-Key Electronics in this matter

because she is joining the Office of the Minnesota Attorney General.



Date: November 17, 2020                 By: /s/ Katherine A. Moerke
                                            Keith S. Moheban (#0216380)
                                            David Axtell (#314596)
                                            Katherine A. Moerke (#0312277)
                                            STINSON LLP
                                            50 South Sixth Street, Suite 2600
                                            Minneapolis, MN 55402
                                            Telephone: 612.335.1500
                                            Facsimile: 612.335.1657
                                            Email: david.axtell@stinson.com
                                                    katie.moerke@stinson.com
                                                    keith.moheban@stinson.com

CORE/2004304.0641/163124315.1
            CASE 0:17-cv-04359-JRT-LIB Doc. 86 Filed 11/17/20 Page 2 of 2




                                      Jonathan Short (pro hac vice)
                                      Mark Anania (pro hac vice)
                                      McCARTER & ENGLISH, LLP
                                      Four Gateway Center
                                      100 Mulberry Street
                                      Newark, NJ 07102
                                      Telephone: 973.622.4444
                                      Facsimile: 973.624.7070
                                      Email: jshort@mccarter.com
                                              manania@mccarter.com

                                      ATTORNEYS FOR DEFENDANT DIGI-
                                      KEY CORPORATION D/B/A DIGI-KEY
                                      ELECTRONICS




                                         2
CORE/2004304.0641/163124315.1
